BLACKROCK LONG-HORIZON EQUITY FUND (the “Fund”) Supplement dated November 24, 2014 to the Prospectus dated February 28, 2014 Effective immediately, the following changes are made to the Fund’s Prospectus: The section in the Prospectus captioned “Fund Overview — Key Facts About BlackRock Long-Horizon Equity Fund — Portfolio Managers” is deleted in its entirety and replaced with the following: Portfolio Manager of the Fund Since Name Title Gary Clarke 2014 Managing Director of BlackRock, Inc. Teun Draaisma 2014 Managing Director of BlackRock, Inc. The section in the Prospectus captioned “Details about the Fund — How the Fund Invests — About the Portfolio Management Team of the Fund” is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT TEAM OF THE FUND The Fund is managed by a team of financial professionals. Gary Clarke and Teun Draaisma are the portfoliomanagers and are jointly and primarily responsible for the day-to-day management of the Fund. Please see“Management of the Fund — Portfolio Manager Information” for additional information about the portfoliomanagement team. The second paragraph and table in the section of the Prospectus captioned “Management of the Fund —Portfolio Manager Information” is deleted in its entirety and replaced with the following: The Fund is managed by a team of financial professionals. Gary Clarke and Teun Draaisma are the Fund’s portfolio managers and are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Primary Role Since Title and Recent Biography Gary Clarke Jointly and primarily responsible forthe day-to-day management of theFund’s portfolio, including settingthe Fund’s overall investmentstrategy and overseeing themanagement of the Fund. 2014 Managing Director of BlackRock, Inc. since2014; Head of Global Thematic and RetailInvesting at JP Morgan Asset Managementfrom 2010 to 2014; Head of European Equitiesat Schroders from 2005 to Teun Draaisma Jointly and primarily responsible forthe day-to-day management of theFund’s portfolio, including settingthe Fund’s overall investmentstrategy and overseeing themanagement of the Fund. 2014 Managing Director of BlackRock, Inc. since2012; Portfolio Manager at TT Internationalfrom 2010 to 2012; Strategist at MorganStanley from 1997 to 2010. Shareholders should retain this Supplement for future reference. PRO-LHE-1114SUP
